tcmemo_2015_54 united_states tax_court henry j metz and christie m metz petitioners v commissioner of internal revenue respondent docket nos filed date bertram p husband for petitioners mayah solh-cade jordan scott musen steven mitchell roth and michael w berwind for respondent memorandum opinion and findings_of_fact holmes judge for over two decades henry and christie metz have owned an arabian horse farm known as silver maple farm smf between and 2009--the years at issue--their farm lost millions of dollars the commissioner determined that any business that lost this much money couldn’t possibly be motivated by a desire to turn a profit and disallowed the losses the metzes disagree the question is whom do we believe opinion there are three issues in these cases whether the metzes operated smf intending to make a profit whether interest the metzes paid to their brokerage firm qualifies as investment_interest and whether the metzes’ failure to report income from the sale of farm property in should be subject_to an accuracy-related_penalty while the parties dispute the facts underlying these issues they don’t dispute the governing law so we begin with a brief review of that law i requisite profit_motive taxpayers can deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 for the production_or_collection_of_income sec_212 or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 but before engaging in the ordinary and necessary inquiry taxpayers must pass the sec_183 test because we decide this issue on a preponderance_of_the_evidence we need not decide whether the burden_of_proof shifts to the commissioner under section continued sec_183 generally disallows any deduction attributable to an activity_not_engaged_in_for_profit and is aimed at disallowing the deduction of the expenses of a hobby that a taxpayer might try to use to offset taxable_income from other sources sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity doesn’t need to show a profit but taxpayers must have an actual and honest objective of making one 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir and this expectation need not even be reasonable see sec_1_183-2 income_tax regs how do we determine this we look at all the facts and circumstances with respect to the activity id para b we focus on the taxpayer’s subjective intent but we don’t simply take the taxpayer at his word we look instead to the objective factors that are listed in the regulations wolf v commissioner f 3d continued see 131_tc_185 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 9th cir aff’g tcmemo_1991_212 sec_1_183-2 income_tax regs lists the nine factors to consider manner in which the taxpayers carry on the activity expertise of the taxpayers or that of their advisers time and effort expended on the activity expectation that assets used in the activity may appreciate in value success of the taxpayers in carrying on other similar or dissimilar activities history of income or losses with respect to the activity amount of occasional profits if any from the activity financial status of the taxpayers and any elements of personal pleasure or recreation this list isn’t exclusive and we don’t just tally up the factors for and against taxpayers to determine if they win sec_1_183-2 income_tax regs while we consider all the facts and circumstances we may give more weight to some than to others see 70_tc_715 aff’d 615_f2d_578 2d cir sec_1_183-2 income_tax regs because these cases are appealable to the ninth circuit we follow that court’s precedent see eg 54_tc_742 aff’d 445_f2d_985 10th cir horse-farm cases come in herds and not in single stallions and are among the most frequently litigated under sec_183 each case turns on its facts see eg pederson v commissioner tcmemo_2013_54 at comparing a small sample of five horse-breeding cases with different outcomes which can vary widely they range from the wealthy businessman who runs a real business but keeps a gentleman’s farm as a weekend retreat whose expenses he tries to subsidize through deductions to sophisticated well-run operations that just haven’t been able to consistently make a profit see helmick v commissioner tcmemo_2009_220 wl at these cases blaze a helpful trail to the facts that we should look at in any individual case but they are not precedents from which one can derive ever more precise statements of law we must not lose sight of the ninth circuit’s lodestar the proper focus of the test to be applied is the taxpayer’s subjective intent wolf f 3d pincite quoting 864_f2d_93 9th cir aff’g 88_tc_1086 ii investment_interest the parties also dispute the treatment of certain interest_expenses that the metzes paid over the years sec_163 details the treatment of interest_expenses and states as a general_rule that taxpayers may deduct all interest_paid or accrued within the taxable_year on indebtedness there is an exception however for personal_interest paid_or_accrued during a tax_year sec_163 but as so often in tax law there is an exception to the exception--the code excludes from this exception investment_interest interest allocable to a trade_or_business interest allocable to passive activities as under sec_469 any qualified_residence_interest as well as a few other categories sec_163 the metzes claim that the interest they paid is deductible as investment_interest which the code makes deductible to the extent of a taxpayer’s net_investment_income id subsec d in effect then where a taxpayer has no net_investment_income in a given year he is unable to make use of the investment- interest_deduction the code however allows him to carry any unused deductions forward to later years id para see 33_f3d_1174 9th cir the definition of investment_income can be a bit fuzzy around the edges a taxpayer may elect to include in net_investment_income certain net_capital_gain attributable to dispositions of property_held_for_investment but to do so must timely file a form_4952 investment_interest expense deduction sec_163 sec_1_163_d_-1 and b income_tax regs for purposes of sec_163 property_held_for_investment includes property which produces income such as interest dividends annuities and royalties and is not derived in the ordinary course of a trade_or_business sec_163 see sec_469 money is fungible see 104_tc_584 ndollar_figure aff’d without published opinion 142_f3d_442 9th cir and that can mean that the connection between interest_paid and investment_income is difficult to see especially when a person is also paying interest for money used in his business or for purely personal reasons tax law solves--or at least addresses--this problem by telling taxpayers to trace interest_expenses through allocation temporary regulations stipulate the method of allocating interest_expenses as applied to sec_163 limitation on investment_interest and h disallowance of deduction for personal_interest see generally sec_1_163-8t temporary income_tax regs in general interest_expense on a debt is allocated in the same manner as the debt to which such interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures id para a where interest is allocated to an investment_expenditure that expense is investment_interest sec_1_163-8t temporary income_tax regs to summarize to the extent borrowings can be traced to investment in stocks securities and the like associated interest is deductible allocation rules also apply to interest_paid on loans to a trade_or_business or for any qualified_residence sec_163 d if a taxpayer engages in a trade_or_business and borrows money to fund the business then any interest_expense allocated to the business is excluded from the personal-interest exclusion and properly deductible so too for interest allocable to a qualified_residence where qualified_residence_interest means any interest which is paid_or_accrued on acquisition_indebtedness with respect to any qualified_residence of the taxpayer sec_163 for this purpose a qualified_residence includes a taxpayer’s principal_residence sec_163 there is generally a dollar_figure million limitation on acquisition_indebtedness that qualifies for the qualified_residence_interest deduction sec_163 iii accuracy-related_penalty the last issue we have to decide is whether the metzes’ failure to report the sale of farm property in should result in an accuracy-related_penalty under sec_6662 for underpayment_of_tax attributable to negligence or disregard of rules and regulations or to a substantial_understatement_of_income_tax the commissioner under sec_7491 has the burden of production for this penalty which means the commissioner has to produce sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c should the commissioner provide sufficient evidence it then falls to the taxpayer to provide evidence sufficient to persuade us that the commissioner is wrong see id pincite negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 a substantial_understatement_of_income_tax is any understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 one important exception applies to the sec_6662 penalty sec_6664 creates a reasonable_cause exception in order to qualify for the exception a taxpayer must show that there was a reasonable_cause for such underpayment and that the taxpayer acted in good_faith sec_6664 qualifying for the exception is not always straightforward it’s made on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the regulations provide circumstances that may indicate reasonable_cause and good_faith including an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id one common way for a taxpayer to show that he had reasonable_cause and acted in good_faith is proof that he relied on a professional adviser the reasonableness of such reliance is yet again determined by looking at all the facts and circumstances and the taxpayer cannot make any unreasonable assumptions sec_1_6664-4 income_tax regs findings_of_fact i background a arabian horses there is an antiquity and mystery that surrounds an arabian horse often recognized for its beauty--a taxpayer in a previous case referred to them as the ballerinas of the horse world keating v commissioner tcmemo_2007_309 wl at aff’d 544_f3d_900 8th cir --the arabian is the most versatile breed of horse not only do arabians dominate endurance riding competitions--they’re known as the marathoners --but they also can be effectively used in cattle ranching arabians are also used in a somewhat obscure sporting event known as team penning team penning as explained by one of the metzes’ experts is where you get a group of little baby cows and you have two people on different horses and they have to take one of the baby cows out of the group and they have to work it and get it separated from its herd history arabian horses were first bred by the bedouin strict rules about breeding only horses with verifiable backgrounds gradually distinguished arabians from other breeds of horse in the 17th and 18th centuries the ottoman empire helped spread arabian horses to the rest of the world in the early 1800s mohamed ali an ottoman viceroy in egypt began collecting horses from the bedouin and his collection grew to more than a thousand arabian horses arabian horses arrived in the united_states by the late nineteenth century and the breed’s fame grew after sultan abdul hamid ii exhibited them at chicago’s columbian exposition of the arabian horse market in the united_states fifteen years later the organization that became known as the arabian horse registry of america ahra was established its primary function was to register purebred arabian horses in the united_states the ahra had only horses at its start but over the next few decades the popularity of arabians grew in the 1970s and ‘80s however their popularity exploded and the registry reached big_number in it reached big_number only seven years later and galloped to big_number by part of the breed’s popularity was surely due to tax law in those days before the passive-activity rules of sec_469 horses like cattle and sheep were stabled in partnerships that used rapid depreciation and nonrecourse_financing to generate large deductions prices skyrocketed and the arabian horse industry became a bubble during that time many arabian horse farms popped up and--as with puppy mills--many entrepreneurs bred arabians exclusively for commercial benefit without regard to whether the quality of animals produced was good for the long-term health of the breed new registrations of arabian horses in the u s peaked in at big_number then the bubble burst the tax_reform_act_of_1986 closed the tax-sheltering passive investment loophole and this limited the use of horse farms as tax_shelters the arabian horse market like the markets for many other breeds collapsed while the market for some breeds recovered the one for arabians did not in new registrations reached only about big_number registries in flux one reason for this failure was the arabian horse industry’s uniquely splayfooted response to the shrinking market the ahra’s dispute with the world arabian horse organization founded in waho had been organized to maintain throughout the world the purity of the blood of the horses of the arabian breed a uk-based nonprofit corporation made up of national associations that are recognized as registering authorities in their respective countries waho facilitated the import and export of arabian horses among owners and breeders throughout the world up until the mid-1990s ahra was the official waho member registry for the united_states and mexico in however waho threatened to suspend ahra’s membership unless it agreed to register horses accepted by the waho member registries in argentina and brazil the ahra board_of directors balked at this request because they suspected that many of the horses from those two countries had ancestors that were not purebred arabian horses waho rules however required that each member registry accept horses registered by other member registries and prohibit the registration of horses from non-waho-approved sources both sides dug in their hooves and the impasse led to waho’s suspending and eventually expelling ahra in waho rules then prevented its member registries from registering ahra-registered horses shrinking a world market to a u s -only market was very bad for the u s industry which had a net trade surplus foreign buyers who make up a large segment of the arabian market largely disappeared and the price for top quality u s arabians continued to decline after expelling ahra waho recognized as the united_states member registry a new organization formed in colorado and named the purebred arabian horse registry of america pahr reopened international sales of u s -bred arabians but its registry was extremely small between and 2007--when pahr was the official waho registry in the united states--international sales from u s arabian horse breeders suffered as a result the ahra continued to operate and in it merged with the international arabian horse association iaha the iaha was founded in and focused on promoting the use of arabian horses in the united_states and canada and regulating horse shows there before the merger the iaha had begun to experience financial problems of its own despite its expulsion from waho three years earlier the ahra was the more professional and financially stable organization the merger of the two resulted in a successor organization known as the arabian horse association aha and in waho reinstated the aha as its official u s registry although these two organizations were completely independent of each other the iaha required purebred arabian horses to register with the ahra before competing in iaha events according to one of the metzes’ experts the cause was a controversial iaha judges and stewards commissioner the commissioner had been hired to enforce rules of ethical conduct and establish a higher level of integrity in arabian horse judging his alleged favoritism led to experienced litigation that depleted the iaha treasury the commissioner ended up resigning but left behind a bitterly divided arabian horse community and a financially crippled iaha however even with a better managed organization running the u s registry the damage had been done in new registrations of arabian horses fell all the way to big_number new ways of breeding throughout this long period of organizational infighting the aha and its predecessors embraced new breeding technologies before the late 1970s and like registered thoroughbreds to this day arabian stallions and arabian mares engaged in traditional breeding but not all live covers produced foals and it was a rare stallion who could mount more than two mares per day cf eg roosters arabian horse breeding however changed in when the ahra approved artificial insemination with artificial insemination a single collection of fresh stallion semen could inseminate as many as ten mares in a day this could result in a single stallion’s impregnating more than mares in a breeding season mrs coolidge was in the lead and saw a rooster busy with a hen ‘how many times a day does he do that ’ she asked ‘dozens of times ’ the farmer replied for the rest of this story see paul r ehrlich human natures genes cultures and the human prospect available at https books google com books id mhfsscy8ewmc pg pa190 dq coolidge effect hl en sa x ei xlihvkgwd4a0ggslx4kabq ved 0cc0q6aewb g v onepage q coolidge 20effect f false in the ahra approved the use of transported cooled stallion semen the old local breeding market of mare owners within miles of a stallion became nationwide then the ahra approved the use of frozen semen while cooled semen typically can be used for only approximately hours after leaving a stallion’s body which generally limits its use to north america the ability to transport frozen semen allowed american breeders to sell to a worldwide market the predictable result was an astonishing dispersion of the value of breeding stallions top stallions took an increasing share of the breeding market--and with the approval of frozen semen for use in artificial-insemination programs could continue to compete in that market even posthumously but for stallions who did not win the genetic lottery there was left mostly gelding giveaways and gourmet dog food the only slightly less predictable result--which also affected smf as we describe below--was an increase in genetic problems as the arabian gene pool shrank these changes in the conditions of production affected all the submarkets of arabians but their effects were perhaps most pronounced for the type of arabian called the straight egyptian the middle east--and especially the gulf states--had become the primary market for high-end arabian horses indeed many of the middle east breeding programs are owned by the ruling families who take great pride in breeding and preserving what they see as part of their national heritage within the arabian breed the straight egyptian is according to the undisputed testimony of the metzes’ experts respected as a source of elite genetics and unsurpassed beauty it’s also the only subpopulation of horses within the arabian breed that’s been maintained as genetically distinct straight egyptians enjoy greater demand in a global market whose high end is set by customers in the middle east their popularity shows up in the numbers while straight egyptians were only about of all u s registrations for arabian horses in they were over in thus the straight egyptians have significantly increased their share of arabian registrations even as new registrations of arabian horses have significantly decreased over the past few decades the metzes have been involved in the arabian market throughout all this turmoil and their farm specializes in straight egyptians but before riding further into their battle with the commissioner we canter a bit into their background b the metzes henry metz grew up in the baking business his grandfather had founded metz baking company in omaha nebraska in and henry’s father succeeded him henry went off to lincoln to the university of nebraska to study business administration but he didn’t finish and instead already married to christie with a one-year-old headed with his family to sioux city in to begin working in sales for the family business although the bakery then employed big_number people it was in the middle of a rough stretch henry estimated that between and the company lost dollar_figure to dollar_figure per year by henry was president and chief operating officer his older brother became vice chairman and his father remained chairman of the board and played a key role in turning the business around by the bakery was making dollar_figure to dollar_figure million per year and was building a new facility the company flourished around rt holdings a belgian sugar business took a equity stake while henry and his brother held on to the other henry happily managed the new operation as ceo for the next five years or so in however specialty foods purchased the company in a leveraged_buyout the resulting asset sales to pay down acquisition debt led henry to step down as ceo and president his last role at the firm was to stay in place not to be disruptive to hire a successor and train him for the baking business in a company known as earthgrains bought the business for around dollar_figure million which according to henry was his swan song henry had received dollar_figure to dollar_figure million in when the belgians took on a majority interest in metz baking and another dollar_figure to dollar_figure million in as part of the lbo with specialty foods all of those proceeds went into an investment account with jp morgan henry leveraged that money by about with a loan from jp morgan to trade and invest and henry’s use of margins from up to was generally successful between and 2007--the first four years at issue here--the jp morgan investment account earned hundreds of thousands of dollars item interest dividends capital_gains total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number through the metzes used this account as the primary source of the cash needed for their horse-breeding activity but then came although the metzes relied heavily on morgan to manage the account henry called his morgan broker that january to suggest getting out of the margin activity and moving into cash the morgan broker recommended that they ride it out and henry acquiesced the decision ended in disaster the stock market collapse later that fall completely wiped out the metzes a margin call forced them to sell their entire stock portfolio in and that sell-off triggered a considerable capital_gain item interest dividends capital_gains total dollar_figure big_number big_number big_number the metzes’ primary funding source for their horse-breeding activity had vanished c silver maple farm this horse-breeding activity had a name--silver maple farm inc although the metzes bought their first arabian in they claim to have made arabian horses into a business only in this was five years after the 1986_code and they had observed that over those five years the prices of a quality arabian had dropped from approximately dollar_figure-dollar_figure to dollar_figure-dollar_figure henry credibly testified that they thought prices had reached their bottom and that year the metzes formed smf in iowa as an s_corporation christie was the sole shareholder president and secretary drawing on her fine-arts education and two decades of work as an interior designer she worked hours a week on farm advertising marketing and promotions henry also worked full-time at the farm during the years at issue and served as smf’s vice president and treasurer the metzes first ran smf out of sioux city however after a string of annual losses they decided in to move the operation to naples florida and bought a farm there for dollar_figure they viewed naples as an ideal destination-- their new farm was situated in a strong horse and agricultural state although they knew that an arabian horse industry existed in florida there was nothing comparable to the scale of smf’s operations but the move didn’t work smf’s costs kept increasing and because naples wasn’t an arabian horse stronghold they weren’t getting the necessary traffic to capture potential buyers the losses continued to mount the metzes decided again to move smf’s operations this time across the country in early they took horses from naples out west to the santa ynez valley in california the santa ynez valley has the largest concentration of arabian horse farms in the united_states which means there are equine veterinarians and hay suppliers and a steady flow of potential buyers already flocked to the area to the various other farms the metzes felt that smf would be uniquely positioned there as the only straight egyptian breeding program indeed the metzes certainly saw significantly more visitors at the farm after the move the moves however didn’t stop the operating losses the metzes bought two properties for smf in the santa ynez valley happy canyon for dollar_figure million in and a small ranch on edison street for dollar_figure million in date the metzes thought edison street would be a transitional farm until they could develop happy canyon the metzes foresaw happy canyon as an opportunity to expand the size of their herd without the associated feeding costs because it had an irrigated four-pasture system and as a place where they could live and farm on the same property their development plans however never materialized burdensome governmental regulations combined with a steep increase in the cost of building materials because of hurricane katrina and the iraq war caused the metzes to abandon the project after about two years of trying to get it going and although they sold the property for about dollar_figure million in they didn’t net a profit from the sale after accounting for their development costs the metzes did continue to use the edison street facility for smf’s activities between and the latter six years are at issue smf continued to - - burn through millions of dollars item total ordinary_income loss sec_1231 gain loss lt capital_gain loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -0- -0- big_number -0- -0- -0- -0- -0- -0- big_number dollar_figure -0- big_number big_number big_number big_number big_number -0- big_number -0- -0- -0- big_number capital contributions distribution dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- big_number shareholder loans repayments -0- dollar_figure big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number the entire sec_1231 and long-term_capital_gain in arose from the sale of the naples farm with the exception of when the metzes sold the naples property smf has never had a profitable year between and even taking into account that sale smf averaged over a dollar_figure annual loss between and and neither party could locate a copy of any corporate tax_return for smf before while the morgan investment account had been providing the metzes with the necessary cashflow for smf’s operations the market crash completely wiped that out in and left them without a source of external funding the metzes did not give up after securing a dollar_figure million credit facility from jp morgan in the metzes took out another dollar_figure million credit line from morgan to cover smf’s operating losses in the entire dollar_figure million secured_by their personal_residence also after the market crash they took out an additional dollar_figure line from a local lender to sustain the farm’s operations and christie indicated that they’re willing to continue to further borrow against their property if smf needs to at trial the metzes remained optimistic about smf’s future they credibly testified that since they have significantly diminished their expenses and increased revenue the return--the last year in the record--supports that testimony the metzes also provided credible_evidence that showed that they achieved a profit for the first six months of buoyed by selling five horses at an average price exceeding dollar_figure--all to foreign buyers after those sales the metzes still owned horses male while horse sales provide the primary source of revenue smf also continued to generate income from stallion services and beginning in smf began providing horse brokerage and consulting services using the contacts that the metzes made in the middle east d procedural background the persistent losses from through were too large for the commissioner to ignore he first audited smf’s return and saw a potential sec_183 hobby-loss issue he expanded the audit to and and then to through for smf and that led him to the metzes’ individual returns from in date the commissioner issued a notice_of_deficiency for tax years through to the metzes that disallowed the passthrough losses from smf as well as related net-operating-loss carryforwards he also disallowed amounts that the metzes had reported as investment_interest and determined that the metzes had failed to report income from the sale of their naples farm which the metzes concede and that they were liable for an accuracy-related_penalty for that failure which they do not in the irs issued additional deficiency notices to the metzes for tax years and disallowing smf’s pass-through losses the net-operating-loss carryforwards and investment-interest deductions the metzes filed timely petitions and we consolidated their cases for trial they were california residents when they filed their petitions and remain so today three main questions remain did the metzes operate smf with the intention to make a profit was the interest_paid to jp morgan investment_interest does the metzes’ failure to report the income from the sale of the naples farm in subject them to an accuracy-related_penalty we start with the big one ii metzes’ motivation in running smf while we organize our analysis by the nine factors listed in the regulation see sec_1_183-2 income_tax regs we don’t use a reasonable-person standard or substitute our own business judgment for what the metzes could have done better our focus is instead on the metzes’ subjective intent and we use the factors to establish that intent wolf f 3d pincite a manner in which the activity is conducted taxpayers operate in a businesslike manner when among other things they have a business plan advertise goods or services keep complete records and respond to losses by changing what they do see 72_tc_659 rinehart v commissioner tcmemo_2002_9 wl at in other words it’s helpful for taxpayers if they carry on an while the factors aren’t exclusive the parties have not raised any others to add to the list activity in a manner substantially_similar to other activities of the same nature which are profitable see sec_1_183-2 income_tax regs we find that there are many objective criteria that indicate the metzes ran smf with the intent to make a profit records first the metzes kept records in a businesslike manner the metzes used quickbooks for their bookkeeping and hired a cpa firm to perform monthly bank reconciliations accounts-payable listings monthly profit-and-loss statements workers’ compensation payments and quarterly payroll-tax returns see engdahl v commissioner t c pincite although the commissioner points out that the metzes occasionally commingled personal and smf funds the metzes’ cpa credibly testified that the metzes sorted this out on a monthly basis as part of the reconciliation process the cpa established a procedure to have the metzes pay back anything due they owed the corporation they also hired a law firm--which henry understood to have expertise in the horse industry--to prepare written contracts for horse and semen sales while smf generally used written sales contracts henry credibly testified smf often prepared bills of sale for its middle eastern customers if preferred the commissioner points out that some of these breeding and sales contracts weren’t signed by the buyer which left smf potentially unprotected in the event of a breach this according to the commissioner is not the kind of problem an intelligent businessperson would leave unaddressed we keep in mind however that we are looking for a profit_motive not an intelligent businessperson or even a reasonable person the metzes also argue that especially with customers from a different culture pristine perfect preset paperwork may not always accompany every business transaction this is especially true in any business like the arabian horse business where there is a third-party registry that will enforce contracts through effective nonjudicial sanctions such as a refusal to record the transfer of ownership to a defaulting buyer overall we find the numerous written contracts as well as the unwritten ones that were consummated good evidence that the metzes engaged in this activity for profit the metzes also made annual sets of alphabetized customer-oriented prospect lists one for potential horse buyers and one for potential breeding- service customers they kept good records of when they contacted each customer as well as relevant details of their discussions the metzes then sent them promotional materials business plans we have long credited taxpayers who didn’t have written business plans and only evidenced their plans through their actions see miller v commissioner tcmemo_2008_224 wl at rinehart wl at phillips v commissioner tcmemo_1997_128 wl at the metzes went beyond this and had annual written business plans for smf smf’s plans included goals job descriptions policies and procedures and descriptions of the farm’s individual horses as well as proposed advertising and promotion opportunities for the upcoming year the commissioner argues that these plans lack detailed information on methods to decrease costs or increase revenues but we think this is his attempt to substitute his own business judgment for the metzes’ while we don’t disagree that it benefits taxpayers to make changes in an attempt to become more profitable see sec_1_183-2 income_tax regs we don’t think such changes necessarily need to be incorporated in a yearly business plan the commissioner also takes great pains to criticize the mission statement because he argues that its overriding purpose is on breed preservation instead of profitmaking the context matters a great deal anita enander an expert in the scientific and historical approaches to arabian horse breeding as well as the arabian horse business credibly testified that the perceived over commercialism of arabian horses prevalent in the ‘70s and ‘80s led even the most successful breeders to play down the commercial aspects of ownership to potential customers enander said that breeders began to emphasize that they make decisions in part based on what is best for the horse or the breeddollar_figure advertising promotion another factor showing that the metzes ran smf in a businesslike manner is their extensive advertising and promotion see engdahl v commissioner t c pincite miller wl at the metzes give a professional-quality smf’s written mission is to protect and preserve the straight egyptian arabian bloodlines and improve the purebred arabian horse through the addition of these bloodlines we’re also not convinced that a mission statement is the best or even proper place to indicate a profit_motive some very profitable companies tend to claim a nonfinancial focus in their marketing see eg google to organize the world’s information and make it universally accessible and useful see about google http www google com intl en about nike to bring inspiration and innovation to every athlete in the world about nike inc nikeinc com pages about-nike inc starbucks t o inspire and nurture the human spirit--one person one cup and one neighborhood at a time our company our starbucks mission statement www starbucks com about-us company- information mission-statement all last visited date presentation folder to all prospective customers whether at the farm during conventions or sent overseas the folder contains business cards professionally prepared stallion cards and copies of articles featuring the metzes and smf in trade publications such as arabian horse world and desert heritage magazine the metzes also advertise extensively in those trade journals smf has a very attractive website donna christine egan an expert in marketing advertising and promotion in the arabian horse industry testified that the metzes used the industry’s best website builder a competitor of hers to create a well-constructed attractive and business-like website that is competitive with the best in the world visually and is easily navigated the metzes use google analytics to track which pages are most often read as well as the location of visitors christie credibly testified that they regularly review the analytics for marketing strategies promotion and sales indeed a very high percentage of smf’s contacts came through the website the website features professionally prepared videos of horses for sale videos which egan testified were equal to the a stallion card is like a baseball card for arabian horses--though perhaps a bit more glamorous and never accompanied by bubble gum they usually have a photograph of the stallion on one side and then its pedigree sort of a batting average for horses on the back best internationally the commissioner even concedes that the website and advertising campaign might indicate a global profit_motive horse-by-horse tracking the metzes also point out that the sheer number of horses smf sold during the years at issue is characteristic of a profit-motivated business they argue that the willingness to sell horses at various price points and even giving some away to cut down on feed costs shows that they are breeders and sellers of fine horses and not just keeping pets the metzes did register their horses so that they could be sold a factor that independently weighs in favor of finding that they carried on smf in a businesslike manner see helmick v commissioner wl at miller v commissioner wl at indeed the metzes did sell dozens of horses between and and some of those horses sold for six figures even up to dollar_figure the commissioner argues that horse sales or the sale price aren’t relevant without considering the expenses the metzes incurred in acquiring and maintaining the horses the commissioner says that tracking expenses on a horse- by-horse basis would reveal that smf could never realistically make a profit and the metzes admit they did not track their expenses on a horse-by-horse basis the commissioner argues that this is a clear indication that smf’s henry testified that they take smf’s monthly costs and divide them by the number of horses christie estimated that at the time of trial it cost approximately dollar_figure-dollar_figure per year to keep a horse but admitted that the costs are variable and were probably a little bit more than that during the years at issue the commissioner purports to disavow this estimate by performing his own calculations stating that an approximate cost of carry can be gleaned from the record by dividing smf’s expenses excluding depreciation by the number of horses in inventory the commissioner finds that the average total cost per horse was between dollar_figure and dollar_figure per year based on this higher average total cost the commissioner says that some horses that the metzes thought they sold for a profit were actually sold for a substantial economic loss that’s not quite the right analysis the commissioner uses average total cost without at all considering the marginal cost of carrying an additional horse marginal cost is the increase to total cost that occurs as a result of producing one additional unit of output eg bedding food veterinary-related expenses whereas average total cost includes both marginal costs and fixed costs costs that a business must bear regardless of the amount of output eg officer salary taxes and licenses and utilities 515_f3d_883 9th cir cf philip areeda donald f turner predatory pricing and related practice under sec_2 of the sherman act harv l rev optimal measure of entity’s cost in predatory pricing cases is marginal cost but average variable cost may be good surrogate average total cost declines as fixed costs are spread over a larger number of units but eventually will rise as marginal costs increase due to the law of diminishing returns a proper marginal- cost calculation--as opposed to average total-cost calculation--allows breeders to know their optimum level of production for horse breeding such calculations are not so simple see eg j shannon neibergs richard thalheimer an analysis of the economic efficiency of thoroughbred breeder owner incentive policies available at http ageconsearch umn edu bitstream spneib01 pdf pincite in any event marginal-cost analysis would appear to be a much better way to evaluate whether an operation has the potential of turning around a losing economic situation books_and_records fall short of the standards required by sec_183 he points to a few cases that he says support the horse-by-horse tracking requirement he first cites mckeever v commissioner tcmemo_2000_288 wl at where we found that horse breeders failed to use existing books_and_records to minimize their expenses or otherwise achieve profitability it’s true that we noted in mckeever that one of the taxpayers testified that she didn’t keep written records that provided per-horse information but she also didn’t keep other information--that would help her achieve a profit id and mckeever did cite steele v commissioner tcmemo_1983_63 wl dog-breeding case where taxpayer owned between seven and ten dogs for the proposition that failure to keep track of expenses on a per-animal basis implies lack of a profit_motive mckeever v commissioner wl at mckeever doesn’t hold that such a tracking system is a prerequisite to keeping accurate books_and_records and we read it only to say that taxpayers must use their books_and_records to try to achieve profitability see id because petitioners failed to use the existing books_and_records to minimize expenses or otherwise foster profitability the fact that they maintained records does not indicate that the activity was carried on with a profit_motive the commissioner also cites dodge v commissioner tcmemo_1998_ wl at aff’d without published opinion 188_f3d_507 6th cir to argue that without individual records for each horse there is no way to know which horses are more profitable and which training regimens are most successful in increasing each horse’s profitability the commissioner asserts in other words that the lack of individualized records shows a lack of profit_motive dodge just doesn’t go that far we held there only that the lack of any detailed records as to which activity on the horse farm was profitable is an indication that the horse-breeding activity was not carried on for profit id emphasis added while dodge did note the lack of records kept for each individual horse we were more concerned with this in light of the unique facts of the case--that the taxpayers didn’t separate their horse-related expenses from their expenses of raising steers on the same farm id therefore smf’s activities are factually distinguishable from the farm activities in dodge a case that the commissioner fails to cite however puts to rest any notion that we require a horse-by-horse breakdown to indicate a profit_motive in dennis v commissioner tcmemo_2010_216 wl at the commissioner contended that the taxpayers didn’t keep the necessary records to implement a cost-saving strategy because they didn’t record their expenses on a per-horse basis we flatly rejected that contention even without the horse- by-horse breakdown we were satisfied that the records were adequate to keep track of the activity id we specifically said that the taxpayers’ rudimentary record system allowed them to assess their horse breeding activity’s economic_performance and identify any cost-reducing strategy id that approach from dennis shows that we should be wary of culling from our herd of horse-breeding cases any hard and fast rules in our search for a taxpayer’s subjective profit_motive we shouldn’t turn what the commissioner may think a better strategy for cutting costs into a requirement that taxpayers must show they meet before we can find they intended to make a profit but dennis does confirm that taxpayers need to do more than just keep records to indicate a profit_motive they also need to use those records in an attempt to improve financial results did the metzes do that we find they did we first find that the monthly quickbooks reports that the cpa firm produced allowed them to properly assess economic_performance and identify cost-reducing strategies see id those records were far more organized than others we have found adequate for sec_183 purposes see eg helmick v commissioner wl at noting that while taxpayers kept records in an unprofessional and disorganized manner that would have satisfied no prospective investor they w ere not seeking or accounting to any investor and the records w ere enough to know that the business was not turning a profit and henry credibly testified that he and christie reviewed those reports on a monthly basis to identify monthly cost increases and get the detail on and get their arms around it to see what they could do to change it and while christie admitted that they don’t track this on a horse-by-horse basis she credibly testified that those monthly reports allowed them to figure out an average per-horse cost see phillips v commissioner wl at crediting taxpayer’s testimony without written records that she calculated cost of horse activity on a per-horse basis in the face of commissioner’s contention that taxpayers never calculated such cost our own review of those quickbooks records supports that testimony while this may not be enough to satisfy a venture capitalist or investors in a company trying to go public the metzes weren’t seeking investors for an additional capital infusion the records the metzes kept did allow them to assess smf’s economic_performance and identify strategies to reduce its costs and we won’t use those records to second-guess what they could’ve done better we use them only to determine whether what the metzes did do at smf shows that they had a profit_motive we find that these records do show that they did change_of operating methods and adoption of new techniques we also find that the metzes haven’t just sat idly while their losses mounted they’ve made changes in an effort to improve profits most notably after the string of annual losses in the late ‘90s and early 2000s the metzes decided against staying in retiree-friendly naples for their golden years and they didn’t just move to another location in florida but to one almost three thousand miles away in the valley of the arabian horse they decided to make that move because of the increased foot traffic the excellent vet clinic and the lower costs of supporting their herd where there were competing and readily available suppliers and in the metzes created a detailed spreadsheet comparing the various expenses between the first year in santa ynez and the last year in naples that reflected those cost savings this move shows the metzes had a serious profit_motive for smf the metzes also responded to the increasing interest in the arabian horse market from the middle east the metzes observed that the export market for higher-priced arabians had increasingly migrated abroad and they have tried to meet some of that demand beginning in the metzes made five trips outside of the united_states mostly to the middle east to network at large shows to generate sales and those relational assets the metzes developed paid off during the year of trial the five horses they sold in 2011--at an average price of over dollar_figure per horse--were all to foreigners while we don’t doubt that metzes could have operated smf more efficiently that’s not what this factor asks rather by looking at criteria such as business plans advertising records and response to losses we must determine whether the metzes operated smf in a businesslike manner we find on balance that they have and agree with the experts who testified the metzes carried on smf in a manner substantially_similar to successful horse breeders see sec_1 b income_tax regs therefore this factor weighs in their favor b expertise of taxpayers or advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 over the years the metzes have shown a dedication to learning from experts in the although is outside of the years at issue it’s still informative the regulations require us to look at all facts and circumstances and so we take note of the metzes’ recent overall trend towards profitability sec_1_183-2 income_tax regs see regan v commissioner tcmemo_1979_340 n we think that such evidence constitutes one of the ‘surrounding facts and circumstances’ which must be accorded the appropriate weight in determining whether the taxpayer engaged in the activity with the intent to earn a profit arabian horse business and they themselves have demonstrated their expertise through education and leadership in the industry henry was elected in to ahra’s board_of directors and one of his first tasks was to form a committee with two of the other directors that engaged in merger talks with the then-failing international arabian horse association in addition to the merger talks with iaha henry and the other two directors were charged with creating a strong market development and promotional program for the benefit of the purebred arabian horse henry has also been the president of the pyramid society since a society dedicated to the art of breeding egyptian arabian horses henry’s involvement in the more successful of the two u s trade organizations as well as his diligent work on ahra’s merger with iaha leads us to conclude that he not only had knowledge of the arabian horse market but was also recognized within the industry as a businessman who had the skills to turn around not just his own farm but a very troubled arabian horse industry christie has shown similar knowledge and leadership in the industry she had already served years on the pyramid society board before henry joined her and she’s also been a trustee of the society and president of the pyramid foundation christie was also a member of the speakers bureau for the pyramid foundation in addition to these leadership roles christie herself has developed a sophisticated understanding of strain theory and various strains within the arabian breed she has studied horse bloodlines and pedigrees and the management and veterinary care of horses she was and remains a speaker at events important to those in the industry she’s also been interviewed by the likes of arabian horse world and published articles about her multigenerational- breeding program even the commissioner admitted that since the formation of smf christie metz has become highly knowledgeable about the scientific technical and aesthetic aspects of breeding arabian horses but experts start as novices to gain such knowledge and expertise the metzes turned to a number of advisors experts and industry friends along the way from the beginning the metzes sought mentors in the arabian horse world at the beginning that included judy jones and her husband dr charles jones of atala arabian farm later the metzes also sought guidance from don and judy forbis of the ansata nile pharaoh farm on breeding and douglas and margaret marshall of glen lock farm christie credibly testified that the forbises are in as anita enander credibly testified strain theory though still debated essentially posits that certain phenotypic characteristics are associated with certain strains the theory itself may be controversial but the impact of the theory is not breeders are expected to be conversant about the archetypal ‘look’ of various strains smf market materials incorporate strain information some sense responsible for sustaining the arabian horse market in the united_states through its toughest times--the forbises founded the pyramid society and have written numerous books on straight egyptians and their bloodlines across the world all of these mentors guided the metzes by introducing them to the industry’s economics and helped them navigate the sometimes aggressive bargaining particularly at the expense of newcomers that one might expect in a business that gave english the phrase horse trading the metzes also turned to a number of professionals to handle aspects of horse breeding that were not part of their expertise when facing fertility problems with one of their horses ansata nile pharaoh the metzes turned to veterinarian dr ed squires who has himself published extensively in the field of horse breeding dr squires performed tests on the stallion’s semen samples the tests showed that the horse was extremely subfertile which caused the metzes to sell him at a loss in addition two of their mares suffered from laminitis or founder a condition that can lead to the separation of foot from hoof they consulted with dr ric redden both a veterinarian and farrier the equine analog of a cobbler who advised the metzes and thus prevented the untimely and costly as christie metz noted at my first horse show judy jones only let me sit with them because she didn’t trust anybody else near me there’s a horse trader in every business isn’t there the adage is true even in horse trading death of two mares the metzes also consulted with dr ginger rich and bruce clark regarding equine nutrition and more economical hay supplies from a local farm at arabian horse shows the metzes hired professionals to show their horses at the egyptian event an important trade_show for the industry the metzes hired michael bayatt a professional horseman recognized as a leading handler of horses to show majestic noble smf the metzes also retained graydon head and the ritchey law firm in cincinnati to draft farm contracts for sales training and boarding smf used professional cpa accounting firms all during the tax years at issue and kept monthly and yearly reports on hand to track income and expenses the question remains whether the metzes’ own expertise and that of their advisors pushes this factor in their favor for purposes of analyzing a case under sec_183 the commissioner argues the courts distinguished technical expertise with respect to breeding promoting and showing horses from expertise at trial donna egan an expert on arabian horse marketing advertising and promotion testified that the egyptian event held each year in lexington kentucky is the premier show for egyptian arabian horses in the world today people come from all over the world to see pure bred straight egyptian arabian horses at this event and it is a premier marketing and presentation time and also a time for people to network and to get to know their potential customers in the economics of those undertakings the commissioner cites 809_f2d_355 7th cir aff’g tcmemo_1985_523 and smith v commissioner tcmemo_1997_503 aff’d without published opinion 182_f3d_927 9th cir we think these cases are distinguishable however in burger we found for the commissioner on the matter of expertise because the taxpayer did not consult anyone regarding the economics of dog breeding burger f 2d pincite we think this means that knowledge of the activity itself apart from its economics is not enough to clear the hurdle a taxpayer must demonstrate expertise and attempts to improve results in a money-losing business the metzes plainly meet that requirement they moved their operation through consultation with bruce clark acquired local feed a huge cost at a lower price and unlike the dog breeder in burger kept businesslike records in burger the taxpayer kept records on only a yearly basis and from that we concluded that because the taxpayers had no system to monitor expenses or losses the petitioners could not make informed business decisions id that just isn’t the case here smith is distinguishable on similar grounds in smith the taxpayer was a medical doctor who attended veterinarian seminars for dog breeders we held that even if smith was skilled in the art of dog breeding he was not an expert in the dog-breeding business and his failure to seek professional economic or accounting advice along with sparse business records swung this factor in the commissioner’s favor smith v commissioner tcmemo_1997_503 wl continued the commissioner also makes a great deal of fuss about a lack of a comprehensive market analysis we aren’t persuaded that this is such a big deal in engdahl v commissioner t c pincite with facts very similar to those presented here we noted while no formal market study of the market for american saddle-bred was conducted we believe that petitioners’ informal and continuous consultations with veterinarians their trainer and other horse breeders who are knowledgeable in this area demonstrates an intent to engage in a horse breeding business for profit even aside from such considerations the commissioner’s argument that the metzes’ expertise regarding breeding genetics veterinary care equine nutrition and aesthetic quality of the arabian horse does not bear on this factor is wrong the parties in these cases faced a court with absolutely no expertise or knowledge about the arabian horse industry but all the major witnesses left us with the firm conviction that knowledge of the quality of a strain its phenotypic characteristics its proper nutrition even how to speak in the sometimes esoteric language of dish faces and fountain-like tails and its sometimes ribald dialect of stallion milking and tease mares --and not just to joke about them but to explain them continued at aff’d 182_f3d_927 9th cir intelligibly--do materially affect the economics of a horse farm customers of smf and other arabian horse farms care very deeply about the lineage care and appearance of these horses and the better smf is at producing horses of top quality the more customers they will have and the higher the price their horses can command on what has become an international market as smf’s owners got better at breeding top horses they would expect to see their revenues increase to suggest otherwise disregards the nature of the business this kind of expertise very much bears on the economic success of smf we find this factor weighs in favor of the metzes c time and effort expended on the activity the more time a taxpayer spends on an activity the less it looks like a hobby and the more it looks like a business engaged in for profit the regulations provide two important principles first the more time a taxpayer spends in an activity that gives him little personal pleasure or recreational enjoyment the more likely it is that he intends turn a profit and second where a taxpayer leaves another job to spend most of his time on the activity that may be evidence of an intention to turn a profit see sec_1_183-2 income_tax regs henry and christie metz worked full time at smf for the years at issue except for a time in when christie did not work at all due to suffering from a blood disease that she contracted in egypt the metzes contend that there is no tax_court case that has ever held that a full-time activity of both taxpayers fails the sec_183 test the commissioner answers with mitchell v commissioner tcmemo_2001_269 wl in mitchell the taxpayer owned a tree farm and also had an accounting and legal practice id wl at while the taxpayer did work on the farm upwards of hours per week from mid- april through september the rest of the year he focused on his accounting and legal practices we still found that his level of activity amounted to this factor being neutral the reason is simple mitchell did not explain how the work he performed on the farm related to making a profit id at there are many reasons to distinguish the metzes’ activity from the facts in mitchell but it is enough that we note this henry and christie worked regularly and continuously throughout the years at issue and have shown that their activities were related to making a profit even if we were persuaded by the for example in mitchell the taxpayer worked only part of the year on his tree farm which often amounted to little more than clearing brush and maintaining the grounds the farm never had any income much less any profit he never acquired any kind of particular expertise in running a tree farm and his knowledge was limited to a general understanding of how a farm works by having grown up on one profit in mitchell shimmered only in the distant future eg the white oak would require years before being harvestable the walnut would require years mitchell wl at commissioner’s reading of mitchell at a bare minimum this factor should be neutral but it’s not henry and christie have shown that their management and development of smf has been aimed at breeding horses to sell and they’ve worked personally and with great effort we therefore find that this factor weighs in favor of the metzes d expectation that assets used in activity may appreciate in value the next factor on our list is the expectation that the assets used in the metzes’ activity may appreciate in value--this makes sense in a world where income can be capital as well as ordinary but there’s a somewhat complicated issue that we have to analyze here before we can make a finding about this factor what is an activity the metzes raised horses on their farm and they also owned farm_land the question then is whether the activity of owning the land may be included with the activity of raising the horses we find that it should under sec_1_183-1 of the regulations we must examine the facts and circumstances to determine whether two or more undertakings are a single activity t he most significant facts and circumstances are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings sec_1_183-1 income_tax regs the commissioner however points us to another part of the rule w here land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value id emphasis added this rule doesn’t apply to the present case the metzes didn’t purchase the florida or california properties primarily with the intent to profit from the increase in their values on the contrary the record clearly establishes that the metzes moved to florida and bought the naples property to move their farming operation down there the commissioner notes that the metzes also acquired and held the florida property for its potential appreciation even if true the observation misses the point the commissioner makes the leap from saying that the florida property was purchased for the dual the regulation is clear that appreciation in land must be the primary purpose for holding the land before there can be any discussion of whether the farming activity reduces the cost of carrying the land for its appreciated value see 72_tc_659 n perry v commissioner tcmemo_1997_417 wl pincite but see eg sanders v commissioner tcmemo_1999_208 wl at no mention of primary purpose of horse farming and capital_gain to saying that the land’s potential appreciation was the primary reason for the metzes’ purchase of the property the record doesn’t support this claim the same holds true for the metzes’ properties in california which leaves us to decide whether the metzes’ land holding and horse husbandry have enough of an organizational or economic interrelationship we think they do we follow our reasoning in engdahl v commissioner t c pincite n petitioners purchased the morgan hill property primarily for the purpose of breeding raising and selling horses thus the holding of the land and the horse-related activities are considered a single activity same here when the metzes moved they sold the florida property and replaced it with california property we’re convinced that they bought and held them in connection with the operation of their horse farm and find that their land ownership and horse breeding constitute one activity for purposes of sec_183 we still have to decide whether the metzes expected their assets to appreciate in value and if so how that bears on inquiry into their subjective intent in continuing smf in the face of continued losses in the years at issue there are at least three potential assets that we need to consider the land the horses and the fresh-squeezed chilled and frozen horse fluids on the issue of land the commissioner summarizes and estimates that in a light favorable to the metzes the total actual and potential appreciation in the one florida property and two california properties totals dollar_figure million when it comes to the horses the commissioner first estimated an overall appreciation in smf’s herd to be dollar_figure million but then allowed for the possibility that the herd has appreciated by dollar_figure million rounding out the picture the horse fluids are estimated to be worth just shy of dollar_figure the source of these valuations is the expert-witness report of scott benjamin we are satisfied that the expert report is thorough enough along with the rest of the record and exhibits to provide a reasonable basis for valuing smf’s assets this report is helpful in determining the issue of asset valuations and appreciations see generally rule g fed r evid crimi v commissioner t c memo the commissioner rejects these valuations but offers no contradictory expert testimony in sum then the total appreciation of smf’s assets comes to about dollar_figure million this may not be enough to make up for the losses that the metzes have already suffered as the commissioner argues--but that’s not the point this factor is on the list because taxpayers who buy or grow assets that they actually and honestly think and especially if they reasonably think will increase in value are more likely to have the subjective profit_motive that we have to look for this factor therefore weighs in the metzes’ favor e success of taxpayers in carrying on other similar or dissimilar activities as the commissioner concedes henry can be presumed to have first-hand knowledge of the importance of budgets forecasts profitability targets and other devices that are regularly used to chart a successful business course henry did after all help turn metz baking from a business that lost about dollar_figure million a year into one that was profitable enough to draw corporate suitors this experience fits well within sec_1_183-2 income_tax regs this fifth factor puts particular emphasis on experience converting activities from unprofitable to profitable enterprises business acumen and the ability to develop and improve a business counts for this factor henry had such experience and so we find that this factor weighs in the metzes’ favor f history of income or losses with respect to the activity long periods of sustained and heavy losses may suggest the activity is a hobby and not entered into for profit see sec_1_183-2 income_tax regs for the years at issue smf sustained on average losses of around dollar_figure million each year excluding when they sold their florida property what’s more the metzes started their horse farm in and these losses are outside of the recognized to year start-up period during which losses are generally more common see engdahl t c pincite at first blush this factor seems like a clearcut win for the commissioner the regulations do however provide guidance in how to appraise circumstances outside of the taxpayer’s control as the regulations read w here losses continue to be sustained beyond the startup_period such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs emphasis added the regulations themselves point to a number of reasons why a business may sustain losses but nonetheless be a profit-motivated business and one very important one is all over these cases depressed market conditions id the metzes explain at great length and very convincingly that this is just what happened to them some of their problems were industrywide and some were specific to smf as we’ve already described the arabian horse market has had a lot of problems during the last two decades by all accounts the last years have been a bit of a nightmare for those in the industry the expulsion of the arabian horse registry of america from the world arabian horse organization prevented american arabian horse farms from marketing their horses to the world even after the ahra was let back into the herd in things did not drastically improve the bottom fell out of the economy that fall and the great recession depressed the demand for luxury goods worldwide while these circumstances affected smf like any other arabian horse farm the metzes had their own particular problems the veterinary services of their equine medical clinic turned out to be unexpectedly substandard which resulted in fewer foals than reasonably expected two of smf’s mares foundered essentially losing a hoof and were thereafter only able to breed through a more intensive and expensive technique that required embryo transfers a statistically significantly higher proportion than normal of colts to fillies were born which held back smf’s future breeding plans and a stallion that the metzes thought was excellent breeding stock turned out to be subfertile this series of unfortunate events goes a long way to explain why smf kept losing money and we think it cuts against this factor’s being one that clearly favors the commissioner the commissioner however makes one argument we must confront--what is the profit in the profit_motive whose existence we’re searching for the commissioner argues that petitioners’ activity can only be considered to be a for-profit activity if petitioners have a bona_fide expectation that the amount of the future profit will more than offset the dollar_figure million of losses incurred from inception to date we disagree--this argument distorts the notion of profit_motive for purposes of sec_183 helmick v commissioner wl at the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years citing and discussing 45_tc_261 aff’d 379_f2d_253 2d cir we continue to agree with our interpretation of bessenyey in helmick and hold that the metzes meet their burden as to any year for which they show that they expected eventually to recoup losses sustained in the ‘intervening years’ between the current_year and the hope-for profitable future id this is to say that if a taxpayer can expect to generate an overall profit from the current_year onward then it can’t be said that he lacks a profit objective simply because he will never generate an overall profit over the lifetime of the activity we’re convinced that at the time of their move to california in the metzes expected to generate an overall profit in the coming years the move itself was predicated on decreasing costs and increasing income and smf has generally trended that way since the move with a profit showing for the first half of so while smf’s losses during the years at issue certainly don’t weigh in their favor the metzes have a reasonable explanation this factor is neutral g amount of occasional profits if any from the activity occasional profits may help a taxpayer show he intended to make a profit but the size of profits relative to losses and the frequency of those profits are important in addition an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasionally small profits are actually generated sec_1_183-2 income_tax regs this factor proves a pickle in analyzing it we must remember that the sale of the horse farm in florida is considered part of the metzes’ horse-farming activity see generally engdahl v commissioner t c pincite n sec_1_183-1 income_tax regs the losses in through were not small but then again neither was the profit in the two scenarios laid out in the regulations occasional small profit with regular large losses or occasional large profit with regular small losses do not fit the facts of these cases here we have one year with a large profit and the remaining years with large losses while the two scenarios don’t therefore provide much guidance the possibility of substantial ultimate profit can help cut through the fog particularly helpful is the regulation’s guidance that i n determining whether such a profit objective exists it may be sufficient that there is a small chance of making a large profit sec_1_183-2 income_tax regs horse farming is a speculative venture more horses are duds than champions but a few do command multimillion-dollar syndication_fees the taxpayers offer the examples of the dollar_figure million ruminaja ali and other horses named aladdinn and khemosabi who commanded more than dollar_figure million each everyone understands that the probability of hitting this kind of jackpot is low but we find that it is not entirely random to generate good sales a horse farm must take the time needed for a multigenerational-breeding program a horse farm has to make decisions about its breeding program that hopefully will bear good fruit or foal many years later with such a long time frame and such a low probability any particular horse will be worth a very great deal we have to conclude that arabian horses are very much a speculative business even one multimillion-dollar payoff would take care of covering around five years of smf’s average losses and those losses appear to be trending down thus though smf may not ultimately breed a stallion such as ruminaja ali the potential for a substantial ultimate profit bears on the issue of subjective intent to make a profit hoping for a windfall isn’t the best business plan but that’s not what we’re asked to evaluate we’re content acknowledging as the regulations do that an investor who incurs very substantial expenditures is in the venture for profit even though the expectation of a profit might be considered unreasonable sec_1_183-2 income_tax regs but we’re looking for the metzes’ subjective intent and find that they actually--perhaps unreasonably but actually--intended to make a profit h financial status of taxpayers income from other sources may indicate that an activity is not engaged in for profit sec_1_183-2 income_tax regs undoubtedly up until most of the years at issue the metzes had substantial income from their jp morgan account income in the form of dividends capital_gains and interest were in effect sheltered by the losses smf ran during many of the years at issue this does not close the inquiry as we noted in engdahl in cases of this kind the concurrent existence of other income poses the question rather than answers it t c pincite if we were looking only up until we might be inclined to say this factor favors the commissioner but happened and it completely changed the metzes’ financial picture as a result of the margin call on their jp morgan account the metzes were wiped out yet they didn’t quit the farm during and despite very few liquid_assets the metzes continued the horse farm with operating income from the farm and lines of credit the metzes point us to cases including phillips v commissioner tcmemo_1997_128 and hoyle v commissioner tcmemo_1994_592 for the proposition that where investment in an activity is substantial relative to a taxpayer’s other income that investment may indicate a profit_motive the investment of large sums in an activity seems like the kind of objective fact that a taxpayer should be able to use to bolster his claim that he’s in it to make a profit the metzes invested not only large sums but after the call on their jp morgan account large percentages of their income in smf by the last couple tax years before us a very large proportion of the metzes’ net_worth was roped to smf see generally stephens v commissioner tcmemo_1990_376 we therefore find this factor weighs in favor of the metzes i elements of personal pleasure or recreation when a taxpayer gets personal pleasure or recreation from an activity it’s less likely the activity is engaged in for profit sec_1_183-2 income_tax regs but we must be cautious with this factor--there’s no requirement in the law that a taxpayer’s business_expenses are deductible only if incurred in an activity he loathes t he fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors id the metzes definitely take personal satisfaction from their farm but we believe the commissioner exaggerates the degree the commissioner makes a great deal of two aspects of personal pleasure the metzes enjoy in owning their farm trips to horse show events and riding horses as far as trips to horse show events go it’s not apparent that the commissioner has offered any way to distinguish those who are in the business of horses and those who just enjoy horses at these shows we must assume that the commissioner isn’t auditing every horse-farm business whose owners show up at these events on the contrary we would expect horse-farm owners to attend these events regularly to meet with those who just enjoy horses the trial also showed that christie metz no longer rides horses and hasn’t done so since the metzes understandably enjoy their work this doesn’t mean they enjoy everything about it and even if they did suffering has never been made a prerequisite to deductibility 59_tc_312 leading a frisky stallion to a phantom mare or presenting a teasing mare on the opposite side of a teasing wall or physically collecting a stallion’s precious body fluids are activities both essential to arabian horse breeding and something no reasonable person could enjoy we find what elements of personal pleasure exist for the metzes do not render smf a hobby because of their enjoyment alone and mark this factor down as neutral j conclusion with the above factors considered in light of the record and extent of the metzes’ involvement and time spent working on silver maple farms we find that the metzes did have a subjective intent of making a profit iii investment_interest two minor issues remain and the first is whether the interest that the metzes paid to jp morgan during the years at issue is deductible under sec_163 the commissioner has conceded that the metzes actually paid the interest the only thing that we must decide is its classification we first note that the metzes properly and timely filed a form_4952 with their return a requirement under sec_163 to include net capital_gains in net_investment_income see sec_1_163_d_-1 income_tax regs with that procedural hurdle cleared we turn to how the loan disbursements from jp morgan were spent as henry testified the bulk of the disbursements went to buy securities and to the extent that happened the allocated interest qualifies as investment_interest sec_163 jp morgan also loaned money to the metzes to buy real_estate both farm property and the real_estate used by the metzes as their home since we have already decided that the metzes had an intent to make a profit and thus that smf survives as a bona_fide business we have no problem saying that interest_paid on loans that went to buy business property created deductible business_interest under sec_163 see sec_163 interest_paid or accrued on indebtedness properly allocable to a trade_or_business the remaining category real_estate used as a personal_residence qualifies as a qualified_residence and thus the interest_paid is qualified_residence_interest sec_163 h a h a the only restriction on deductibility here applies to the qualified-residence interest since the qualified-residence interest is calculated based on the acquisition_indebtedness needed to finance the purchase of the home sec_163 limits the amount of debt used to finance a qualified_residence to dollar_figure million for the purposes of computing the deductible_interest any interest not allocable to the above three categories would not be deductible but there is no such interest we therefore find that the interest_paid to jp morgan is deductible with the dollar_figure million limit on qualified-residence- acquisition_indebtedness applying as a limit to the personal-residence portion of the real-estate acquisitions which means it’s at least possible that this will have computational consequences that we will leave to the parties to try to resolve as part of the rule process iv negligence the last issue is whether the metzes’ failure to report the sale of their florida ranch property in should subject them to an accuracy-related_penalty under sec_6662 the commissioner has met his burden of production on this issue by showing that the metzes’ failure to report the florida property’s sale led to a nearly dollar_figure understatement_of_tax this amount exceeds of the amount required to be shown on the return and far eclipses dollar_figure see sec_6662 the source of this omission is a miscommunication about the ranch’s sale when they moved smf to california up through the date of trial the metzes retained the henjes conner williams hcw accounting firm and had retained them for more than years the metzes also had an in-house accountant in florida but when they moved their operation to california they turned over their florida accounting_records to a naples florida firm because their in-house accountant wasn’t moving with them the retention of the naples accountants led to a botched relay of information--that firm sent the proceeds and transaction details from the florida sale to jp morgan but didn’t copy hcw jp morgan then applied the proceeds to pay down a chunk of the acquisition_indebtedness that smf had incurred to buy the two parcels of california land hcw had standard practices to prepare its clients’ tax returns and had followed them faithfully for the metzes for many years we believed the metzes’ tax accountant when he testified that his practice was to look at smf’s balance_sheet each year and if there was a change to ask whether there had been a disposition in the year of the metzes’ relocation however there was land in the balance_sheet at the beginning and end of the year the hcw accountant therefore didn’t think to ask about a disposition and the records of the disposition hadn’t made their way to him because they’d been misrouted by the florida accountants the question is whether on these facts the metzes have established a defense under sec_6664 by showing that they themselves acted in good_faith and had reasonable_cause proof can come in the form of reliance on professional advice but there was no advice here--just understandable ignorance on hcw’s part that leaves the metzes with having to show that the extent of their effort to assess their tax_liability was reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer and that they acted in good_faith sec_1_6664-4 income_tax regs in 88_tc_654 we sustained a penalty because the taxpayers omitted dividends from their reported income--even though the accountant who prepared their return was on the corporate board and had access to the corporate records that accurately showed dividends_paid the metzes’ case is a bit like that but here we can’t even say that the hcw accountant had that level of access we have little doubt however that the metzes acted in good_faith they were doing their tax preparation in the same way they had for over years hcw had faithfully served as their accounting firm for many years and they had internal controls in place to audit returns for accuracy before those returns were submitted to the irs the record also shows that in early the metzes were dealing with a number of stressful family issues and we find that they did not intend to understate the tax due the problem for them is whether they acted reasonably under the circumstances there were certainly miscues in the transmission of important information but the income omitted was quite large and the transaction that gave rise to it was by far the largest transaction that smf had that year we cannot but be sympathetic to the stresses that the metzes suffered that year--family issues the time it took to arrange a move across the country and continuing business reverses--but their stresses that year are similar to those that we and other courts have found do not constitute reasonable_cause sufficient to avoid penalties see e g 80_tc_588 press of business not reasonable_cause aff’d and remanded on other grounds 748_f2d_908 4th cir 73_fsupp2d_1303 n d fla misunderstanding of filing instructions by comptroller not reasonable_cause we make a similar finding today and uphold the disputed penalty on this one item but since on the other contested issues we find in the metzes’ favor decisions will be entered under rule
